 

Exhibit 10.34

 

NEUROTROPE, INC.

 

NONEMPLOYEE DIRECTOR COMPENSATION POLICY

 

(Adopted March 9, 2017)

 

The Board of Directors of Neurotrope, Inc. (the “Company”) has approved the
following Nonemployee Director Compensation Policy (this “Policy”) to provide an
inducement to obtain and retain the services of qualified persons to serve as
members of the Company’s Board of Directors. The Policy establishes compensation
to be paid to nonemployee directors of the Company.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, an “Outside Director”). “Affiliate” shall
mean an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

 

Compensation

 

A.       Equity Grants

 

1.       Annual Stock Option Grants

 

Each Outside Director shall be granted, automatically and without any action on
the part of the Board of Directors, under the Company’s 2017 Equity Incentive
Plan or a successor plan (the “Equity Plan”), a nonqualified stock option to
purchase 10,000 shares of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), each year on the fifth (5th) business day after the
Company’s filing of its Annual Report on Form 10-K with the Securities and
Exchange Commission (the “Annual Stock Options”).

  

2.       Initial Stock Option Grants for Newly Appointed or Elected Directors

 

Each new Outside Director shall be granted, automatically and without any action
on the part of the Board of Directors, under the Equity Plan, a nonqualified
stock option to purchase 7,813 shares of Common Stock, plus an additional 1,562
options to purchase shares of Common Stock for service on a committee of the
Board of Directors, on the date that the Outside Director is first appointed or
elected to the Board of Directors (the “Initial Stock Options” and, together
with the Annual Stock Options, the “Outside Director Stock Options”).

  

3.       Terms of Outside Director Stock Options

 

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, each Outside Director Stock Option shall: (i)
vest, in the case of (A) an Annual Stock Option, on the one year anniversary
from the date of the grant, subject to the Outside Director’s continued service
on the Board of Directors on the vesting date, and (B) an Initial Stock Option,
in equal daily installments over three years from the date of grant, subject to
the Outside Director’s continued service on the Board of Directors on the
applicable vesting dates; (ii) have an exercise price equal to the fair market
value of the Company’s Common Stock as determined in the Equity Plan on the date
of grant; (iii) terminate 10 years from the date of grant, (iv) become fully
vested immediately prior to a Change of Control (as defined in the Equity Plan,
as amended from time to time), and (v) be granted under the Company’s standard
form of agreement unless on or prior to the date of grant the Board of Directors
or the Compensation Committee shall determine that other terms or conditions
shall be applicable.

 



 

 

 

B.       Cash Fees

 

1.Annual Cash Fees

 

The following annual cash fees shall be paid to the Outside Directors serving on
the Board of Directors and the Audit Committee, Compensation Committee and
Nominating and Governance Committee, as applicable.

 

Board of Directors or Committee of Board of Directors   Annual
Retainer
Amount for
Chair     Annual
Retainer
Amount for
Other Members   Board of Directors   $ 120,000     $ 25,000   Audit Committee  
$

 

15,000

    $     Compensation Committee   $

 

15,000

    $     Nominating and Governance Committee   $

 

15,000

    $    

 

2.Payment Terms for All Cash Fees

 

Cash fees payable to Outside Directors shall be paid quarterly in arrears as
soon as practicable following the last business day of each fiscal quarter.

 

Following an Outside Director’s first election or appointment to the Board of
Directors, such Outside Director shall receive his or her cash compensation
prorated during the first fiscal quarter in which he or she was initially
appointed or elected for the number of days during which he or she provides
service. If an Outside Director dies, resigns or is removed during any quarter,
he or she shall be entitled to a cash payment on a prorated basis through his or
her last day of service that shall be paid as soon as practicable following the
last business day of the fiscal quarter.

  

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors. Each Outside Director shall abide by
the Company’s travel and other expense policies applicable to Company personnel.

 

Amendments

  

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.

 



 

